DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/201 has been entered.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 19-29 directed to an invention non-elected without traverse.  Accordingly, claim 19-29 been cancelled.
Response to Arguments
The 112 b rejections have been withdrawn based upon the claim amendments.
Applicant’s arguments, see Pgs. 1-5, filed 11/10/2021, with respect to the rejections based on the combination of Pham et al. (US 2018/0229443), herein Pham, in view of Bitzer (honeycomb Technology) have been fully considered and are persuasive.  The rejections have been withdrawn. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 19-29 are canceled.

Allowable Subject Matter
Claims 31 and 33-36 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art taken either in singularity or in combination fails to anticipate or fairly suggest all the limitations of the independent claim 36.  The closest prior art is Pham et al. (US 2018/0229443), herein Pham.  However, Pham fails to teach or suggest wherein a plurality of cells adjacent the second covering layer form a deposition surface wherein the plurality of cells which form the deposition surface of the core in relation to the thickness direction are filled with a filing material during the additive production process and are adjacent in the thickness direction to a plurality of non-filled cells, wherein the deposition surface forma a continuous surface area of filled outermost cells in the thickness direction on which the second covering layer is deposited.	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/ELIZABETH COLLISTER/           Examiner, Art Unit 1784